Opinion issued December 22, 2020




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-19-00513-CR
                            ———————————
                  XZAVIUS DEMARQUIS COOK, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 176th District Court
                            Harris County, Texas
                        Trial Court Case No. 1568441


                        MEMORANDUM OPINION

      A jury found appellant, Xzavius Demarquis Cook, guilty of aggravated

robbery. Pursuant to appellant’s plea bargain with the State, the trial court assessed

appellant’s punishment at twenty-five years’ confinement. In one point of error,

appellant contends that the evidence is insufficient to prove that (1) the complainant
was placed in imminent fear of serious bodily injury or death; (2) the BB gun was a

deadly weapon as used; and (3) appellant committed the offense of robbery or

aggravated robbery as a party or principal. We affirm.

                                    Background

      On October 22, 2017, Shelton Lopez, the complainant, was working at the

AT&T store located at Westheimer and Dunvale, in Houston. Another employee

who was working with Lopez that day stepped out to bring lunch back for them.

Shortly after noon, Lopez noticed a Mustang parked in reverse in a parking space in

front of the store. Three men wearing hoodies and masks rushed into the store and,

pointing a gun at Lopez, asked him where the cash register was. One of the men,

later identified as Uric Blalock, held the gun on Lopez while the other two men

began filling trash bags with money and iPhones from the store’s inventory.

      Lopez testified that he was afraid of the gun pointed at him and tried to remain

calm and comply with the men’s orders. He testified that he feared that his co-

worker might return while the men were still there and that someone would get hurt.

After they filled the bags with cash and inventory, the men left the store and drove

away in the Mustang. Lopez was able to take a picture of the car before it left and

called the police.

      Houston Police Department (HPD) Detective John Kosler was assigned to

investigate the robbery. He testified that the stolen cell phones had tracking devices


                                          2
that allowed law enforcement to track the phones from the AT&T store to the Alonzo

Brooks apartment complex a few hundred feet away. Detective Kosler obtained

time-stamped surveillance video from the apartment complex that showed that the

Mustang used as the getaway car entered the complex at 12:06 p.m. with a Cadillac

following behind it. Three minutes later, the Cadillac left the apartment complex.

Less than fifteen minutes later, the Cadillac was involved in a three-car collision at

West Park and the Beltway. Detective Kosler testified that a witness identified

appellant as the driver of the Mustang.

      HPD Officer Jesse Ornales testified that he activated his sirens and lights in

response to an activation call regarding a robbery in progress. The iPhone tracking

device indicated that the suspects’ car was traveling westbound on West Park toward

the Beltway at approximately eighty miles an hour. As Officer Ornales approached

the service road, he saw a major collision at the intersection, approximately five

miles from the scene of the robbery. Officer Ornales spoke with Carolina Torres,

who witnessed the accident.

      Torres testified that she saw the Cadillac collide with two other vehicles at the

intersection. She stated that she saw four men in the Cadillac, that three of them ran

from the scene while one remained in the car, and that the driver returned to the car

to try and remove something. Torres identified appellant as the driver of the Cadillac

at the scene of the accident and at trial.


                                             3
       Upon arriving at the accident scene, HPD Officer Walter Reyes assisted in

detaining two of the men who had run away from the scene of the accident. Officer

Reyes then entered the Cadillac and discovered several unopened iPhones, cash, and

a weapon on the driver’s side floorboard. At trial, Officer Reyes identified the

weapon as a CO2-powered BB gun. The BB gun, which was admitted at trial, has a

written warning on its side stating that it is “not a toy” and that “misuse or careless

use may cause serious injury or death.” Officer Reyes testified that the BB gun looks

like a real gun and that it could cause serious injury if fired at someone. On cross-

examination, Officer Reyes testified that the CO2 cannister was spent and that the

gun could not be fired in its present state.

       HPD Officer Huan Pham arrived at the accident scene and saw two individuals

running toward a nearby church parking lot. Officer Pham testified that he detained

one of the individuals, whom he identified as appellant, and placed him in a patrol

car.

                                      Discussion

       Appellant contends that the evidence is insufficient to prove that he is guilty

beyond a reasonable doubt of aggravated robbery. Specifically, he complains that

the evidence fails to show that (1) the complainant was placed in imminent fear of

serious bodily injury or death; (2) the BB gun was a deadly weapon as used; and (3)




                                           4
appellant committed the offense of robbery or aggravated robbery as a party or

principal.

A.    Standard of Review

      We review a challenge to the sufficiency of the evidence under the standard

enunciated in Jackson v. Virginia, 443 U.S. 307 (1979). See Brooks v. State, 323

S.W.3d 893, 895 (Tex. Crim. App. 2010). We examine all of the evidence in the

light most favorable to the jury’s verdict to determine whether any “rational trier of

fact could have found the essential elements of the crime beyond a reasonable

doubt.” Jackson, 443 U.S. at 318–19; Williams v. State, 235 S.W.3d 742, 750 (Tex.

Crim. App. 2007). In our sufficiency review, we consider all the evidence in the

record, whether direct or circumstantial, properly or improperly admitted, or

submitted by the prosecution or the defense. Jenkins v. State, 493 S.W.3d 583, 599

(Tex. Crim. App. 2016). The trier of fact is the sole judge of the weight and

credibility of the evidence. Zuniga v. State, 551 S.W.3d 729, 733 (Tex. Crim. App.

2018). We assume that the trier of fact resolved conflicts in the testimony, weighed

the evidence, and drew reasonable inferences in a manner that supports the

verdict. See Jackson, 443 U.S. at 319. The jury may reject any part or all of a

witness’s testimony in order to reconcile conflicts. See Lancon v. State, 253 S.W.3d

699, 707 (Tex. Crim. App. 2008). If the record supports reasonable, but conflicting,

inferences, we presume that the factfinder resolved the conflicts in favor of the


                                          5
conviction.    Cary v. State, 507 S.W.3d 750, 757 (Tex. Crim. App.

2016) (citing Jackson, 443 U.S. at 326).

      In a sufficiency review, we must consider the “combined and cumulative

force” of the circumstances pointing toward guilt. See Clayton v. State, 235 S.W.3d

772, 778 (Tex. Crim. App. 2007). “Circumstantial evidence is as probative as direct

evidence in establishing the guilt of an actor” and “the standard of review on appeal

is the same for both direct and circumstantial evidence cases.” Kuciemba v. State,

310 S.W.3d 460, 462 (Tex. Crim. App. 2010). When performing an evidentiary

sufficiency review, we may not re-evaluate the weight and credibility of the evidence

and substitute our judgment for that of the factfinder. Arroyo v. State, 559 S.W.3d

484, 487 (Tex. Crim. App. 2018); Montgomery v. State, 369 S.W.3d 188, 192 (Tex.

Crim. App. 2012). Instead, we must defer to the weight determinations of the

factfinder. Cary, 507 S.W.3d at 757; Nowlin v. State, 473 S.W.3d 312, 317 (Tex.

Crim. App. 2015).

B.    Applicable Law

      A person commits robbery “if, in the course of committing theft . . . and with

intent to obtain or maintain control of the property, he . . . intentionally or knowingly

threatens or places another in fear of imminent bodily injury or death.” TEX. PENAL

CODE § 29.02(a)(2). A person commits aggravated robbery “if he commits robbery




                                           6
as defined in Section 29.02, and he . . . uses or exhibits a deadly weapon[.]” Id.

§ 29.03(a)(2).

      A deadly weapon is “anything that in the manner of its use or intended use is

capable of causing death or serious bodily injury.” Id. § 1.07(a)(17)(B). “Serious

bodily injury” is defined as “bodily injury that creates a substantial risk of death or

that causes death, serious permanent disfigurement, or protracted loss or impairment

of the function of any bodily member or organ.” Id. § 1.07(a)(46).

      Here, the indictment alleged that appellant “on or about October 22, 2017, did

then and there unlawfully, while in the course of committing theft of property owned

by Shelton Lopez, and with intent to obtain and maintain control of the property,

intentionally and knowingly threaten and place Shelton Lopez in fear of imminent

bodily injury and death, and the Defendant did then and there use and exhibit a

deadly weapon, namely, a C02 powered BB Gun.”

C.    “Threatens or Places in Fear of Imminent Bodily Injury or Death”

      Appellant contends that the evidence is insufficient to prove that the

complainant was placed in fear of imminent bodily injury or death as required by

Penal Code section 29.02(a)(2). Specifically, he argues that the evidence shows that

Lopez knew he could “neutralize the situation” as long as he accommodated the

suspects and his co-worker did not return while the men were still in the store.

Appellant also argues that no threats or demands were made toward Lopez. Thus,


                                          7
he reasons, Lopez’s fear was merely conditional and not a fear of imminent bodily

injury or death.

      We note that section 29.02, written in the disjunctive, covers both a situation

in which the defendant actually threatens the victim and a situation in which the

defendant implicitly threatens the victim and places the victim in fear. Howard v.

State, 333 S.W.3d 137, 138–39 (Tex. Crim. App. 2011). It is not necessary for an

alleged robber to make an express threat to support a finding that the victim was

threatened or placed in fear. See id. (noting plain language of statute encompasses

explicit threats and implicit threats that may lead victim to being placed in fear);

Cranford v. State, 377 S.W.2d 957, 958–59 (Tex. Crim. App. 1964). Under the

“placed in fear” language, the factfinder may conclude that an individual perceived

fear or was “placed in fear” in circumstances where no actual threats were conveyed

by the accused. Williams v. State, 827 S.W.2d 614, 616 (Tex. App.—Houston [1st

Dist.] 1992, writ ref’d) (citing Wilmeth v. State, 808 S.W.2d 703, 706 (Tex. App.—

Tyler 1991, no pet.) (concluding jury may find requisite fear from menacing glance

and hand gesture, even where no verbal threats were made). While the fear may not

arise merely from some temperamental timidity and instead must arise from the

conduct of the accused, see Devine v. State, 786 S.W.2d 268, 271 (Tex. Crim. App.

1989), it is sufficient if the fear is of a nature that, in reason and common experience,

is likely to induce a person to part with property against his will. Green v. State, 567


                                           8
S.W .2d 211, 213 (Tex. Crim. App. 1978). The act of pointing a gun at an individual

is, by itself, threatening conduct. Boston v. State, 373 S.W.3d 832, 840 (Tex. App.—

Austin 2012), aff’d, 410 S.W.3d 321 (Tex. Crim. App. 2013).

      The record reflects that Lopez was alone in the store when the three masked

men entered. Lopez testified that one of the men pointed what Lopez believed was

a gun at him and demanded cash. Lopez put his hands in the air while the two other

men filled trash bags with cash and inventory. Lopez testified that he was afraid

because there was a gun pointed at him, and he feared that he might be hurt, stating

“the whole time I was thinking about the gun[.]” The complainant’s testimony

provides direct evidence that he was threatened and was placed in fear of imminent

bodily injury during commission of the robbery. See id. at 839–40. The evidence is

legally sufficient to support this element of the offense of robbery under section

29.02(a)(2).

D.    Deadly Weapon

      Next, appellant contends that the cumulative weight of the evidence proves

that the BB gun could not cause death or serious bodily injury as required under

Penal Code section 1.07. Specifically, he argues that there was no evidence that the

BB gun was pointed at Lopez’s face or that the robbers made any verbal threats to

harm or shoot Lopez. He also points to Officer Reyes’s testimony that there was a




                                         9
spent BB pellet in the gun and that, in its then-present condition, the gun could not

fire.

        A   BB    gun   is   not   a   “firearm”   or   a   “deadly   weapon”     per

se. Adame v. State, 69 S.W.3d 581, 582 (Tex. Crim. App. 2002) (stating BB gun is

not deadly weapon per se). The State, however, may prove that a BB gun is a deadly

weapon by presenting evidence concerning its capabilities or use. See id. Whether

a BB gun is loaded is not significant in a deadly weapon analysis; instead, what is

significant is whether there is evidence presented that the BB gun is capable of

causing serious bodily injury. Id. “With testimony that a BB gun is capable of

causing serious bodily injury, it is reasonable for a jury to make

a deadly weapon finding.” Id.; see also Williams v. State, 240 S.W.3d 293, 299

(Tex. App.—Austin 2007, pet. ref’d) (quoting Adame, 69 S.W.3d at 582).

        The jury heard evidence that the BB gun used in the robbery was capable of

causing serious bodily injury. Detective Kosler testified that officers recovered a

Daisy brand CO2 powered pellet gun from the driver’s side floorboard of the

Cadillac. He testified that the manufacturer’s website states that the gun can fire

projectiles at 430 feet per second. Detective Kosler testified that, based on his

training and experience with firearms, it was his opinion that the gun was capable of

inflicting serious bodily injury, and that it was capable of causing death if fired in

the proper place. Officer Reyes testified that the BB gun had a written warning on


                                          10
its side stating that it “is not a toy” and that “misuse or careless use may cause serious

injury or death,” and that the gun is “for use by ages 16 and older.” Officer Reyes

also stated that the gun could cause serious injury if it was fired at a person. See

Adame, 69 S.W.3d at 581–82 (finding evidence sufficient that BB gun was deadly

weapon where officer testified it could cause serious bodily injury if it were pointed

and fired at someone); see also Williams, 240 S.W.3d at 298–99 (finding evidence

sufficient for deadly weapon finding on BB gun when officer testified it could cause

serious bodily injury if pointed at person’s head or abdomen, and jury was read

warning label that “misuse or careless use may cause serious injury or death”).

      With regard to appellant’s assertion that the BB gun was not pointed at

Lopez’s face, we emphasize that the relevant inquiry is the gun’s capability rather

than its actual performance. See Adame, 69 S.W.3d at 581–82; see also Woods v.

State, No. 11-14-00145-CR, 2016 WL 2766379, at *2 (Tex. App.—Eastland May

12, 2016, pet. ref’d) (mem. op., not designated for publication) (stating whether

defendant verbally threatened or pointed pellet gun at victim’s face was not

necessary to court’s analysis of whether pellet gun was deadly weapon in manner of

its use or intended use); Coleman v. State, No. 07-13-00253-CR, 2014 WL 2433681,

at *5 (Tex. App.—Amarillo May 27, 2014, no pet.) (mem. op., not designated for

publication) (noting evidence that defendant never pointed weapon directly at

victim’s face but emphasizing that critical inquiry was whether gun had capacity to


                                           11
cause serious bodily injury). Similarly, appellant’s assertion that no verbal threats

to shoot or harm Lopez were made is not relevant to our analysis of whether the BB

gun was capable of causing serious bodily injury.

      Appellant also asserts that the evidence shows that the gun was not capable of

firing. At the time of trial, Officer Reyes testified that the CO2 cannister was spent

and that the gun could not be fired in its current state. However, this testimony does

not establish that the BB gun was not capable of shooting at the time of the robbery.

Rather, it showed only that in its then-present state at trial, nearly two years after the

robbery, the cannister was spent and the gun could not be fired.

      The jury could have reasonably concluded that the BB gun was a deadly

weapon based upon the officers’ testimony that it was capable of causing serious

bodily injury and the warning labels on the weapon. See Adame, 69 S.W.3d at 582

(“With testimony that a BB gun is capable of causing serious bodily injury, it is

reasonable for a jury to make a deadly weapon finding.”). Viewing the evidence in

the light most favorable to the verdict, we conclude that the evidence is sufficient to

support the jury’s finding that the BB gun used in this case was a deadly weapon.

E.    Aggravated Robbery as Party or Principal

      Appellant also contends that the evidence is insufficient to establish that he

robbed the store as a party or principal. He argues that the evidence shows only that




                                           12
he was the driver of the Cadillac, and that he unwittingly gave a ride to two people

who were suspects in a theft from an AT&T store.

      “A person is criminally responsible as a party to an offense if the offense is

committed by his own conduct, by the conduct of another for which he is criminally

responsible, or both.” TEX. PENAL CODE § 7.01(a).           A person is criminally

responsible for an offense committed by the conduct of another person if “acting

with intent to promote or assist the commission of the offense, he solicits,

encourages, directs, aids, or attempts to aid the other person to commit the offense.”

Id. § 7.02(a)(2); Gross v. State, 380 S.W.3d 181, 186 (Tex. Crim. App. 2012)

(quoting TEX. PENAL CODE § 7.02). To establish that appellant committed the

offense of aggravated robbery under the law of parties, the State had to prove that

appellant, with the intent to promote or assist the commission of the aggravated

robbery of Mr. Lopez, solicited, encouraged, directed, aided, or attempted to aid

the robbers who entered the store to commit the offense.

      To determine whether a person is a party to an offense, courts “may look to

‘events before, during, and after the commission of the offense.’” Gross, 380

S.W.3d at 186 (quoting Wygal v. State, 555 S.W.2d 465, 468–69 (Tex. Crim. App.

1977)). We may rely on circumstantial evidence to prove status as a party, but

“[t]here must be sufficient evidence of an understanding and common design to

commit the offense.” Id. (citing Guevara v. State, 152 S.W.3d 45, 49 (Tex. Crim.


                                         13
App. 2004)). “Each fact need not point directly to the guilt of the defendant, as long

as the cumulative effect of the facts [is] sufficient to support the conviction under

the law of parties.” Id. “[M]ere presence at the scene of a crime, or even flight from

the scene, without more, is insufficient to support a conviction as a party to the

offense.” Id. “To establish guilt under the law of parties, the evidence must show

that, at the time of the offense, the parties were acting together, each contributing

some part towards the execution of their common purpose.” Nelson v. State, 405

S.W.3d 113, 123 (Tex. App.—Houston [1st Dist.] 2013, pet. ref’d).

      “To establish a defendant’s liability as a party, the State must prove that, in

addition to the illegal conduct by the primary actor, the defendant ‘harbored the

specific intent to promote or assist the commission of the offense.’” Rodriguez v.

State, 521 S.W.3d 822, 828 (Tex. App.—Houston [1st Dist.] 2017, no pet.) (quoting

Barnes v. State, 62 S.W.3d 288, 296 (Tex. App.—Austin 2001, pet. ref’d)). “The

defendant must know that he was assisting in the commission of the

offense.” Rodriguez, 521 S.W.3d at 828. “The agreement to commit the offense, if

any, ‘must be before or contemporaneous with the criminal event.’” Id. (quoting

Barnes, 62 S.W.3d at 296); see Hoang v. State, 263 S.W.3d 18, 22 (Tex. App.—

Houston [1st Dist.] 2006, pet. ref’d). “While an agreement of the parties to act

together in a common design seldom can be proved by direct evidence, reliance may

be had on the actions of the parties, showing by either direct or circumstantial


                                         14
evidence, an understanding and common design to do a certain act.” Rodriguez, 521

S.W.3d at 828 (quoting Barnes, 62 S.W.3d at 297).

      Lopez testified that he saw a Mustang park in reverse in a parking space in

front of the store. Three men wearing masks entered the store and one of the men

pointed a gun at Lopez while the other two men filled trash bags with money and

cell phones. The men left the store and drove away in the Mustang. Detective Kosler

testified that a witness identified appellant as the driver of the Mustang.

      The phones’ tracking devices and the time-stamped surveillance video from

the apartment complex showed that the Mustang entered the complex at 12:06 p.m.

with a Cadillac following behind it. Three minutes later, the Cadillac left the

apartment complex. The tracking device showed that the Cadillac was traveling

westbound on West Park towards the Beltway at approximately eighty miles an hour.

The Cadillac crashed approximately five miles from the scene of the robbery.

      Blalock, the robber who pointed the gun at Lopez, was a passenger in the

Cadillac when it crashed. Torres, a witness to the collision, identified appellant as

the driver of the Cadillac. Torres testified that three of the men in the Cadillac ran

from the scene, and that the driver returned to the car to try and remove something.

Officer Pham testified that he saw several suspects, including appellant, running

toward a church parking lot despite being visibly injured. Officer Reyes discovered

several unopened iPhone boxes, cash, and the BB gun on the driver’s side floorboard


                                          15
of the Cadillac. Taken together, this evidence shows that appellant was acting with

the other robbers and contributed some part towards the execution of the commission

of the offense. See Nelson, 405 S.W.3d at 123.

      Further, courts have also repeatedly upheld convictions under the law of

parties when the evidence established that the defendant participated in the

commission of the offense by driving the getaway vehicle. See Williams v. State,

473 S.W.3d 319, 325–27 (Tex. App.—Houston [14th Dist.] 2014, pet.

ref’d); Hooper v. State, 255 S.W.3d 262, 266 (Tex. App.—Waco 2008, pet.

ref’d); Webber v. State, 757 S.W.2d 51, 53–54 (Tex. App.—Houston [14th Dist.]

1988, pet. ref’d). And “[e]vidence of flight evinces a consciousness of guilt.” Clay

v. State, 240 S.W.3d 895, 905 n.11 (Tex. Crim. App. 2007).

      The jury heard evidence that a witness identified appellant as the driver of the

Mustang. Within minutes of leaving the store, the Mustang arrived at the apartment

complex followed by the Cadillac, appellant and another man got into the Cadillac,

and appellant drove the Cadillac away from the apartment complex and crashed less

than five miles from the store. See Rodriguez, 521 S.W.3d at 829 (“Based on the

extremely short time-span of events, in which appellant and his car were implicated

in a second robbery within minutes of the robbery of Alvarez, a jury could

reasonably infer from the evidence that appellant was waiting in his vehicle out of

sight of Alvarez’s apartment complex for Mutters and Garcia to commit the robbery


                                         16
and that appellant then drove Mutters and Garcia to the nearby Shipley Do-Nuts to

commit another robbery.”); Hooper v. State, 255 S.W.3d 262, 266 (Tex. App.—

Waco 2008, pet. ref’d) (“[W]e find that Hooper’s driving the getaway car when

he was pulled over by [Officer] Shewmake—approximately thirty minutes after the

[charged] robbery—is circumstantial evidence or allows an inference that Hooper

was driving the getaway car at the scene of the robbery.”). The short sequence of

events, coupled with the evidence of appellant’s flight—both in the car at eighty

miles an hour and later on foot after the crash—is sufficient evidence from which a

rational jury could have concluded beyond a reasonable doubt that appellant, with

the intent to promote or assist the commission of the aggravated robbery of Lopez,

aided the other robbers to commit the offense.            See TEX. PENAL CODE

§ 7.02(a)(2); Gross, 380 S.W.3d at 186. We hold that the State presented sufficient

evidence that appellant was criminally responsible for the aggravated robbery of

Lopez under the law of parties.

      Accordingly, we overrule appellant’s sole point of error.

                                   Conclusion

      We affirm the trial court’s judgment.




                                                   Russell Lloyd
                                                   Justice


                                        17
Panel consists of Chief Justice Radack and Justices Lloyd and Kelly.

Do not publish. TEX. R. APP. P. 47.2(b).




                                        18